                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                       NO. 7:18-CV-117-FL

 HEALTH & BEAUTY                                )
 TECHNOLOGIES, INC.; and MEDI-                  )
 BUILD INTERNATIONAL, CORP.,                    )
                                                )
                      Plaintiffs,               )                      ORDER
                                                )
       v.                                       )
                                                )
 MERZ PHARMA GMBH KGAA; and                     )
 MERZ NORTH AMERICA, INC.,                      )
                                                )
                      Defendants.               )



       This matter is before the court on plaintiffs’ motion (DE 179) to amend complaint. Upon

careful review of the motion, defendants’ response in opposition, and reply thereto, plaintiffs’

motion is GRANTED. Defendants have not demonstrated that the proposed amended complaint is

prejudicial, in bad faith, or futile, under the circumstances of this case. See Foman v. Davis, 371

U.S. 178, 182 (1962); Laber v. Harvey, 438 F.3d 404, 426-27 (4th Cir. 2006) (en banc). Therefore,

the court in its discretion allows plaintiffs’ motion. Plaintiffs are DIRECTED to file their proposed

second amended complaint within two days of the date of this order. In addition, where an amended

pleading ordinarily supersedes the original and renders it of no legal effect, Young v. City of Mount

Ranier, 238 F.3d 567, 573 (4th Cir. 2001), in anticipation of filing second amended complaint in

light of this order, the court DENIES WITHOUT PREJUDICE defendants’ motion to dismiss first

amended complaint (DE 145, 149).

       SO ORDERED, this the 28th day of November, 2018.


                                              _____________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge
